309 S.W.3d 447 (2010)
STATE of Missouri, Respondent,
v.
Robert GREER, Jr., Appellant.
No. WD 70393.
Missouri Court of Appeals, Western District.
May 11, 2010.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Mr. Robert Greer, Jr. appeals his convictions for forcible rape, forcible sodomy, first-degree assault, and armed criminal action. Mr. Greer contests the sufficiency of the evidence supporting the convictions.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).